 DISTRICT 2, MARINE ENGINEERSDistrict 2, Marine Engineers Beneficial Associ-ation-Associated Maritime Officers, AFL-CIO and Grand Bassa Tankers, Inc. Case 29-CE-52April 27, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 14, 1981, Administrative LawJudge Howard Edelman issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief; the Charg-ing Party, Grand Bassa Tankers, Inc., filed a letterin reply thereto; and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order,ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, District 2,Marine Engineers Beneficial Association-Associ-ated Maritime Officers, AFL-CIO, Brooklyn, NewYork, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.'Respondent's request for oral argument is hereby denied as therecord adequately sets forth the positions of the parties.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL cease and desist from enteringinto, enforcing, or giving effect to the agree-ment executed on January 5, and on June 13,1979, which provides inter alia that: Interna-tional Ocean Transport Corporation agreeswith us that any operator employed by it to261 NLRB No. 46operate its U.S. flagships shall have a laboragreement with us until June 15, 1981.DISTRICT 2, MARINE ENGINEERSBENEFICIAL ASSOCIATION-AssocI-ATED MARITIME OFFICERS, AFL-CIODECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge: Thiscase was heard before me on April 20 and 21, 1981, inBrooklyn, New York.On August 12, 1980, an unfair labor practice chargewas filed by Grand Bassa Tankers, Inc., herein calledGrand Bassa or the Charging Party, against District 2,Marine Engineers Beneficial Association-AssociatedMaritime Officers, AFL-CIO, herein called Respondent,alleging a violation of Section 8(e) of the Act. On March20, 1981, a complaint was issued alleging, inter alia, thatRespondent violated Section 8(e) of the Act by enteringinto an agreement restricting International Ocean Trans-port Corporation, herein called IOTC (who was subse-quently named Grand Bassa Tankers, Inc.), from em-ploying an operator of its vessels other than one whichmaintains a collective-bargaining agreement with Re-spondent, and by subsequently seeking to enforce theabove-described agreement by threatening to institute,and by instituting, a legal action to compel specific per-formance of said agreement.All parties were represented at the hearing and wereaccorded full opportunity to be heard, to introduce rele-vant evidence, to present oral argument, and to filebriefs. Briefs were filed by General Counsel, by counselfor the Charging Party, and by counsel for Respondent.Upon consideration of the entire record and the briefs,and from my observation of the demeanor of the wit-nesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERGrand Bassa is, and has been at all times materialherein, a corporation duly organized under and existingby virtue of the laws of the State of Delaware. At alltimes material herein, Grand Bassa has maintained itsprincipal office and place of business in Tulsa, Oklaho-ma, where it has, at all times material herein, been anowner of oceangoing vessels and has been engaged in theoperation and charter of such vessels for the purpose oftransporting petroleum and petroleum products world-wide.Grand Bassa annually, in the course and conduct of itsoperations described above, derives gross revenues inexcess of $50,000, of which in excess of S50,000 is de-rived from the charter of its oceangoing vessels for thepurpose of transporting petroleum and petroleum prod-ucts worldwide.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent admits, and I find, that Grand Bassa is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent admits, and I find, that Respondent is alabor organization within the meaning of Section 2(5) ofthe Act.II. CORPORATE RELATIONSHIPSPrior to July 1, 1974, Cities Service Company ownedand operated U.S. flag vessels through a subsidiary,Cities Service Tankers Corporation Cities Service Tank-ers Corporation in turn maintained a wholly owned sub-sidiary called Grand Bassa Tankers, Inc., which ownedand operated foreign flagships. In and about mid-1974,Cities Service Tankers Corporation and its subsidiary,Grand Bassa Tankers, Inc., merged with a separate andindependently owned corporation called Interstate OilTransport, which was owned and controlled by theHooper family. An entirely new entity called IOT Corp.was established as a result of the merger of the CitiesService interests with the Hooper interests.Pursuant to the terms of the merger, Cities ServiceCompany and the Hooper interests each retained a 50-percent ownership interest in the newly created IOTCorp. operation. At the same time Cities Service TankersCorporation, now a wholly owned subsidiary of IOTCorp., adopted the name International Ocean TransportCorporation, herein called IOTC. IOTC owned and op-erated oceangoing vessels formerly owned and operatedby Cities Service Company prior to the merger.In January 1976, IOT Corp. created a new subsidiary,called Inter Ocean Management Corporation, hereincalled IOMC, for the purpose of operating ships ownedby IOTC, as well as by other outside independent corpo-rations. Prior to the creation of IOMC, IOTC bothowned and operated its oceangoing vessels. As a resultof the creation of IOMC, IOTC was divested of vesselmanagement responsibilities. A written agreement wassubsequently executed between IOMC and IOTC whichset forth the terms under which IOMC would operateIOTC vessels. This agreement was entered into in 1976and was subsequently amended several times.'From January 1, 1976, until August 15, 1980, pursuantto the agreement between IOTC and IOMC, describedabove, IOMC handled all matters with respect to the op-eration of IOTC vessels, including, inter alia, hiring ofcrewmembers, work assignments, discipline, work evalu-ation, and adjustment of grievances. IOMC had sole re-sponsibility for the negotiation and administration of anycollective-bargaining agreement with Respondent, whichrepresented the licensed deck and engineer officers onboard IOTC's vessels.Additionally, IOMC was required to maintain certainstandards, which included maintaining the vessels ownedby IOTC according to American Bureau of ShippingStandards criteria, keeping records according to estab-lished accounting procedures, and purchasing workmen'scompensation insurance. In consideration of the forego-ing responsibilities IOMC received an annual fee fromt The amendments are not material to a decision in this case and arenot set forth herein.IOTC paid in 12 monthly installments. IOTC representa-tives maintained an almost ongoing daily contact withIOMC with respect to various facets of the vessels' oper-ations, including vessel repair. IOTC derived all rev-enues from operation of its vessels by IOMC and was ul-timately responsible for all expenses connected with thevessels.Prior to the creation of IOMC on January 2, 1976, thelicensed deck and engineer officers aboard IOTC-ownedvessels were represented by the Deep Water Officers As-sociation, a labor organization not affiliated with Re-spondent. It was anticipated that, upon the creation ofIOMC, Respondent, which represented the licensed deckand engineer officers on other Hooper vessels, wouldthereafter assume representation of the licensed deck andengineer officers aboard the IOTC vessels then repre-sented by the Deep Water Officers Association. In con-templation of this representation, IOTC sent a letter2of-fering the licensed deck and engineer officers aboardtheir ships employment following the creation of IOMCat the same wages and without a loss of benefits or abreak in service.At all times since January 1, 1976, Respondent,through a series of collective-bargaining agreements ne-gotiated with IOMC, has represented all licensed deckand engineer officers aboard IOTC-owned vessels. Thelast agreement was entered into on June 16, 1978, andwas effective until June 15, 1981. The agreements werenegotiated by Respondent and IOMC representatives.IOTC representatives took no part in these negotiations.Sometime prior to December 1978, it became apparentto Cities Service and the Hooper interests that themerger was not a satisfactory arrangement.On or about December 1, 1978, a corporate decisionbetween the Hooper interests and Cities Service Compa-ny was affected. Pursuant to the terms of this decision,Cities Service acquired the entire stock of both IOTCand its then subsidiary, Grand Bassa, and the Hooper in-terests retained 100 percent of IOT Corp., which owned100 percent of the stock of IOMC. As a result of thiscorporate recision there was no further common owner-ship interests nor common officers between IOTC andIOMC. IOTC returned to the Cities Service ownershipand IOMC returned to the Hooper interests ownership.Following the recision described above, IOMC contin-ued to operate the IOTC vessels pursuant to their agree-ment described above. However, it was agreed that as ofDecember 1, 1978, the operating agreement betweenIOTC and IOMC could be terminated upon 60 days'notice by either party.Subsequently on June 1, 1979, IOTC merged intoGrand Bassa and was thereafter called Grand Bassa.III. THE 8(E) AGREEMENTAs of December 1, 1978, the date of the corporate re-cision between the Hooper interests and Cities Service,IOTC owned six U.S. flagships. Sometime in October1978, several months prior to the corporate recision de-' The letter is undated but was apparently sent to all licensed deck andengineer officers aboard IOTC-owned ships.346 DISTRICT 2, MARINE ENGINEERSscribed above, IOTC reached an agreement with an out-side corporation, Sabine Towing and TransportationCompany, a nonunion owner and operator of oceangoingvessels, whereby IOTC agreed to sell to Sabine the SSFort Hoskins, one of its U.S. flagships. Following thisagreement with Sabine, IOTC representatives notifiedIOMC's president, George Steele, of the impending sale.Steele contacted IOTC's vice president, James Gillespie,and urged him to meet with Steele and Respondent's of-ficials because in Steele's view he felt the sale of the SSFort Hoskins would precipitate labor problems for IOMCas to all vessels IOMC was then operating for IOTC.Gillespie agreed to meet with Steele and Respondent'sofficials. Thereafter, a series of three meetings were heldon November 2 and December 14, 1978, and January 5,1979. Present at these meetings were officials of Re-spondent and of the Seafarers' International Union,which represented other unit employees on board IOTCvessels, IOMC officials, and IOTC officials. These offi-cials included Jerome Joseph, vice president of Respond-ent, Frank Drozak of the Seafarers' Union, James Gille-spie, IOTC vice president, and George Steele, IOMCpresident.Throughout these meetings, IOTC took the positionthat it had an obligation pursuant to its operating agree-ment with IOMC to reimburse IOMC for any liability in-curred pursuant to the provisions of their collective-bar-gaining agreement with Respondent resulting from thesale of the SS Fort Hoskins. IOTC maintained the posi-tion that it had no direct obligation to Respondent or tothe Seafarers' Union. During these meetings, officialsfrom Respondent raised issues relating to IOTC's reim-bursement of IOMC for severance pay for the SS FortHoskins crewmembers. They also pressed for their con-tinued jurisdiction over ships owned by IOTC followingthe impending corporate recision. In this connection, Re-spondent encouraged IOTC either to retain IOMC or toutilize another operator which had a collective-bargain-ing agreement with Respondent,During the second meeting, held on December 14,1978, the sale of the SS Fort Hoskins had been consum-mated. Respondent agreed to forgo its severance claimagainst IOMC resulting from the discharge of the SSFort Hoskins crewmembers, for which IOTC was ulti-mately liable, if IOTC would agree to continue to utilizeIOMC or to utilize another Respondent operator to op-erate IOTC-owned vessels.During the third meeting, which took place on Janu-ary 5, 1979, IOTC and Respondent entered into a writ-ten agreement which was designed to resolve the im-passe over job security for Respondent's members andthe severance pay owed to Respondent as a result of thesale of the SS Fort Hoskins. This agreement, executed onJanuary 5, 1979, by Raymond McKay, president of Re-spondent, and James Gillespie, vice president of IOTC,provided, inter alia, that:International Ocean Transport Corporation [IOTC]agrees with District 2, MEBA-AMO [Respondent]that any operator employed by it to operate its U.S.flag ships shall have labor agreements with District2, MEBA-AMO until June 15, 1981.'The agreement further provided for appropriate sever-ance payment to Respondent's fund.On January 23, 1979, IOTC and Respondent executeda second agreement reaffirming the January 5 agreementin all respects.On June 1, 1979, as set forth above, IOTC changed itsname to Grand Bassa. On or about June 10, 1979, uponlearning the change of name, Joseph, Respondent's vicepresident, telephoned Gillespie, IOTC's vice president, toconfirm the change of name. In addition, Joseph wantedassurances that Grand Bassa would assume the obliga-tions of the January 5, 1979, agreement between Re-spondent and IOTC, described above. Gillespie statedthere would be no problem. Joseph then sent to Gillespiea letter dated June 13, 1979, which provided in pertinentpart that the January 5 agreement, affirmed on January23, "shall be considered as though they were signed byGrand Bassa Tankers, Inc." When Gillespie received thisletter, he signed a copy thereof and returned it toJoseph.Thereafter, IOMC continued to operate and manageGrand Bassa's U.S. flagship pursuant to the terms of theoperation agreement between IOMC and IOTC.In late July or August 1980, for economic reasons,Grand Bassa decided to replace IOMC with TrinidadCorporation, an operator which does not have a contractwith, or employ members of, Respondent. On August 8,1980, Gillespie, vice president of Grand Bassa, dis-patched a telex to IOMC notifying IOMC that, upon thedischarge of the current crews of the SS Banner and SSAligence, U.S. vessels owned by Grand Bassa and operat-ed by IOMC, it was terminating and otherwise with-drawing the SS Banner and SS Aligence from coverageunder the Grand Bassa-IOMC operating agreement.IOMC notified Respondent immediately of this decisionby Grand Bassa.On August 11, 1980, pursuant to the notification of thechange in operators, Respondent, by McKay, its presi-dent, dispatched the following telex to Gillespie, vicepresident of Grand Bassa:District 2, Marine Engineers Beneficial Associ-ation, Associated Maritime Officers, AFL-CIO ...has been advised that Grand Bassa Tankers, Inc.has, effective on or about August 15, 1980, with-drawn the vessels, Banner and Aligence from cov-erage under an existing management agreementwith Inter Ocean Management Corporation.Consistent with the requirements in our agree-ment of January 5, 1979, as reconfirmed by ouragreements of January 25, 1979 and June 13, 1979,please advise immediately as to the District 2,MEBA-AMO, AFL-CIO contracted operators tobe employed by Grand Bassa Tankers, Inc. to oper-ate those vessels.The current collective-bargaining agreement between Respondentand IOMC expired on June 15, 1981.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFailure to respond within 24 hours of your re-ceipt of this telex will be deemed to constitute abreach of our agreements as described above andappropriate legal action will be instituted.Grand Bassa did not respond to this communication.Thereafter, Joel Glanstein, counsel for Respondent, dis-patched a telex to the offices of Proskauer, Rose, Goetz& Mendelsohn, which provided as follows:This will confirm my telephone conversationwith your office on this date, August 13, 1980 at2:00 p.m., where I advised your office that I wouldbe applying for a temporary restraining orderagainst your client, Grand Bassa Tankers, Inc....on behalf of District 2, Marine Engineers BeneficialAssociation -Associated Maritime Officers, AFL-CIO for an order:(A) Restraining defendent Grand Bassa Tank-ers, Inc. from withdrawing the tanker vessels,Aligence and Banner from operation under a Dis-trict 2, Marine Engineers Beneficial Association -Associated Maritime Officers, AFL-CIO collec-tive-bargaining agreement for June 16, 1981, and(B) Ordering and directing defendent GrandBassa Tankers, Inc. to specifically perform itsagreement of January 5, 1979 with District 2,Marine Engineers Beneficial Association -Asso-ciated Maritime Officers, AFL-CIO throughJune 15, 1981 and for such other and furtherrelief as to the courts seems just and proper.Immediately thereafter, Respondent applied for a tem-porary restraining order in the U.S. District Court forthe Eastern District of New York to, inter alia, orderand direct Grand Bassa to specifically perform its agree-ment of January 5, 1979. The court denied the temporaryrestraining order on the ground that it lacked jurisdictionover the subject matter. That action has been appealed tothe Second Circuit and is presently pending therein.In its verified complaint prepared in connection withthe above-described U.S. district court proceeding, Re-spondent's vice president, Joseph, alleged:17. Unless a Temporary Restraining Order andPreliminary Injunction are issued [Respondent] andits members will suffer substantial and irreparableinjury since the number of jobs available to thesemembers in the District 2, MEBA-AMO Deep Seaemployment pool will be permanently reduced asthese jobs are prematurely eliminated ....22. If [Grand Bassa] is allowed to withdraw oper-ation of its tanker vessels. ..from a District 2,MEBA-AMO contracted operator and place the op-eration of these vessels with a non-District 2,MEBA-AMO contracted operator ... [Respond-ent's] ability to enforce its agreements with its con-tracted operators, attract qualified members and ful-fill its role as bargaining agent will be underminedand irreparably harmed....24. If [Grand Bassa] is allowed to withdraw oper-ation of its tanker vessels ...from a District 2,MEBA-AMO contracted operator and place the op-eration of these vessels with a non-District 2,MEBA-AMO contracted operator ... the Mari-time Unions having contracts with said operatorwill assert representations, recognitional and con-tractual claims for licensed deck and engineer offi-cers and jobs available on these vessels in these rat-ings ...Further, in Joseph's affidavit in support of the aboveproceedings, he states Grand Bassa's breach of the agree-ment herein would harm:(a) The ability of the Union [Respondent] to en-force the agreements with its contractedowners/operators will be undermined and irrepara-bly harmed.(b) The ability of the Union [Respondent] to ful-fill its role as bargaining agent will be underminedand irreparably harmed.(c) The Union's [Respondent's] ability to attractqualified members will be reduced since job oppor-tunities are diminished as a result of [Grand Bassa's]willful breach of its Agreement.As of August 15, 1980, Grand Bassa vessels formerlyoperated by IOMC are now being operated by TrinidadCorporation.ANALYSIS AND CONCLUSIONSection 8(e) of the Act makes it an unfair labor prac-tice for an employer and a union to enter into an agree-ment, express or implied, to cease doing business withanother person. Section 8(e) provides in relevant part:It shall be an unfair labor practice for any labor or-ganization and any employer to enter into any con-tract or agreement, express or implied, wherebysuch employer ...agrees to ...cease doing busi-ness with any other person, and any contract oragreement entered into heretofore or hereafter con-taining such an agreement shall be to such extentunenforceable and void ....Whether a provision in an agreement which restrictsan employer's subcontracting of work, as does the dis-puted clause herein, is lawful depends upon whether the"Union's objective was preservation of work for ...employees, or whether the [agreement] ...[was] tacti-cally calculated to satisfy union objectives elsewhere.... The touchstone is whether the agreement or itsmaintenance is addressed to the labor relations of thecontracting employer vis-a-vis his own employees." Na-tional Woodwork Manufacturers Association, et aL v.N.LR.B., 386 U.S. 612, 644-645 (1967).It is well established by Board and court law that con-tract clauses which purport to limit subcontracting toemployers which are signatories to union contracts, so-called union signatories clauses, are prescribed by Sec-tion 8(e). Such clauses have been viewed as not being de-signed to protect the wages and job opportunities of unitemployees covered by a collective-bargaining agreementbetween an employer and a union, but as directed at fur-348 DISTRICT 2, MARINE ENGINEERSthering general union objectives and undertaking to reg-ulate the labor policies of other employers. ChicagoDining Room Employees, Cooks & Bartenders Union,Local 42 (Clubmen, Inc., d/b/a Gaslight Club, PalmerHouse and Palmer House Company; et aL), 248 NLRB604 (1980); Hotel and Restaurant Employees and Bartend-ers' Union, Local 531 (Angelus Auto Parts, Inc.), 237NLRB 1204 (1978), enfd. 623 F.2d 61, 67 (9th Cir. 1980);Heavy Highway, Building and Construction TeamstersCommittee for Northern California, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America: et al. (California Dump Truck Owners Associ-ation), 227 NLRB 269 (1976); Danielson v. InternationalOrganization of Masters, Mates and Pilots, AFL-CIO-CLC, 521 F.2d 747 (2d Cir. 1975).In Chicago Dining Room Employees, supra, the PalmerHouse Company, a member of a multiemployer associ-ation, was a party to a collective-bargaining agreementwith the union therein which contained a provision thatprovided in part (248 NLRB at 605):If a portion of any Employer's facility is ... leased...where members of the bargaining unit are em-ployed at the time of such ... lease ... such[lessee] ...shall as a condition precedent to suchtransaction execute this Agreement [the collective-bargaining agreement between the employer associ-ation and the union therein].The Board concluded that such paragraph was a unionsignatory clause stating (248 NLRB at 607):The effect of this language is that Palmer House isprobibited from conducting such transactions withpersons who do not recognize and become bound tothe observance of Respondent's [the union's] agree-ment; hence it is a typical "union signatory clause."The clause does not in any way limit its effect tothe preservation of jobs of any unit employees thatare employed in the leased portion of the hotel.Rather, it requires the lessee to become bound tothe contract regardless of whether or not those unitemployees lose their jobs. Thus, the provisions of[the] section ... exceed the legitimate primary pur-pose of protecting unit work and are directed at thesecondary purpose of furthering general union ob-jectives, in violation of Section 8(e).A similar finding of an unlawful union signatory clausewas upheld in Angelus Auto Parts, Inc., supra, which in-volved a clause that provided in substance that, in theevent the employer, a party to a collective-bargainingagreement with the union, leased out any operation cov-ered by the agreement and the lessee used the services ofthe employees performing work covered by the agree-ment, then the agreement would be applicable to andbinding upon such lessee. The Board concluded that thisclause was a union signatory clause, rather than a work-preservation clause, because it did not merely requirethat the lessee observe the economic standards set by theunion or hire the former employees, but rather requiredthat all provisions of the agreement become bindingupon the lessee. Thus, the provisions of this clause ex-ceeded the legitimate primary purpose of protecting unitwork and were directed at the secondary purpose of fur-thering general union objectives in violation of Section8(e).Turning now to the instant case, and assuming, ar-guendo, Respondent's contention that IOMC's employeeswere also employees of Grand Bassa (IOTC), I shallconsider the applicable agreement involved herein. Theagreement negotiated between Grand Bassa and Re-spondent provided that:International Ocean Transport Corporation [GrandBassa] agrees with District 2, MEBA-AMO [Re-spondent herein] that any operator employed by itto operate its U.S. flag ships shall have labor agree-ments with District 2, MEBA-AMO until June 15,1981.An examination of this agreement on its face establishesthat it goes even further than the clauses in ChicagoDining Room Employees and Angelus Auto Parts, Inc.,supra, which were found to be unlawful union signatoryclauses by the Board. The clauses in both the abovecases permitted subcontracting, etc., to employers whichwere not already signatories to the union contract, butrequired such employers to thereafter execute collective-bargaining agreements with the union. The agreement inthe instant case goes further. It restricts Grand Bassafrom subcontracting the operation of its vessels to an em-ployer which is not already under contract with Respond-ent. A more blatant union signatory clause would be dif-ficult to imagine.That Respondent desired by this agreement the fur-therance of general union objectives, a prohibited objec-tive, rather than a preservation of unit work, is evi-denced by the admissions of Joseph, set forth in Re-spondent's complaint when Respondent commencedaction in the U.S. district court to compel specific per-formance of the agreement herein. In its verified com-plaint Respondent alleged:17. Unless a Temporary Restraining Order andPreliminary Injunction are issued [Respondent] andits members will suffer substantial and irreparableinjury since the number of jobs available to thesemembers in the District 2, MEBA-AMO Deep Seaemployment pool will be permanently reduced asthese jobs are prematurely eliminated ....22. If [Grand Bassa] is allowed to withdraw oper-ation of its tanker vessels ...from a District 2,MEBA-AMO contracted operator and place the op-eration of these vessels with a non-District 2,MEBA-AMO contracted operator ... [Respond-ent's] ability to enforce its agreements with its contract-ed operators, attract qualified members and fulfill itsrole as bargaining agent will be undermined and irrep-arably harmed ...24. If [Grand Bassa] is allowed to withdraw oper-ation of its tanker vessels ...from a District 2,MEBA-AMO contracted operator and place the op-eration of these vessels with a non-District 2,MEBA-AMO contracted operator ... the Maritime349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions having contracts with said operator will assertrepresentations, recognitional and contractual claimsfor licensed deck and engineer officers and jobs availa-ble on these vessels in these ratings ...[Emphasissupplied.]Further in Joseph's affidavit in support of the districtcourt action herein, he states Grand Bassa's breach of theagreement herein would harm Respondent in the follow-ing respects:(a) The ability of the Union [Respondent] to en-force the agreements with its contractedowners/operators will be undermined and irrepara-bly harmed.(b) The ability of the Union [Respondent] to ful-fill its role as bargaining agent will be underminedand irreparably harmed.(c) The Union's [Respondent's] ability to attractqualified members will be reduced since job oppor-tunities are diminished as a result of [Grand Bassa's]willful breach of its Agreements.These admissions by Joseph in the verified complaintand affidavit establish conclusively that the agreement inissue was designed solely to promote furtherance of Re-spondent's general objectives. In this connection, Josephcontends the general "Deep Sea employment pool" willbe reduced, its ability to enforce its bargaining agree-ment's with other operators and to attract qualified mem-bers will be undermined and harmed; other "MaritimeUnions" having contracts with other operators willassert representational and recognitional claims, thus re-ducing the total membership in Respondent; and Re-spondent's ability to enforce those bargaining agreementsin effect with owner/operators will be generally under-mined.Respondent contends that the licensed deck and engi-neer officers were employees of IOTC and Grand Bassabecause they "had the power to assign the work of per-forming the duties and responsibilities of licensed deckand engineer officers on the former Cities Service ves-sels" and "exercised such power by terminating its oper-ating agency agreement with the labor broker, IOM[IOMC] and substituting Trinidad Corporation as thelabor broker." Thus, it would appear that Respondentcontends that IOMC was in effect a "manpower" typecorporation, a supplier of licensed deck and engineer of-ficers, and that IOTC and Grand Bassa were the em-ployers of personnel supplied by IOMC.The facts in this connection establish that, followingthe recision in December 1978 between the Hooper in-terests and Cities Service, IOTC (Grand Bassa) andIOMC had no common ownership, officers, or directors.Indeed, IOMC as an independent corporation was free tohave, and did have, agreements with other vessel ownersto operate their ships. Thus, the evidence establishes thatGrand Bassa and IOMC operated as totally separate andindependent corporations with no common management.The signatory to the collective-bargaining agreementwith Respondent which set forth the terms and condi-tions of employment of the licensed deck and engineerofficers was IOMC. Grand Bassa or IOTC was neither asignatory to this agreement nor participated in any wayin the negotiation of this agreement.The facts also establish that IOMC had complete con-trol over the essentials of the employment relationship ofthe licensed deck and engineer officers herein. Thus,IOMC recruited, hired, fired, negotiated wage rates for,and disciplined its employees, and settled and adjustedgrievances, etc.That IOTC participated in the meetings with IOMCor Respondent held on November 2 and December 4,1978, and January 5, 1979, and negotiated severance payobligations does not establish it as the employer of thelicensed deck and engineer officers. IOTC was ultimatelyliable to IOMC, which was contractually liable to Re-spondent under its collective-bargaining agreement withRespondent for severance pay, and, being ultimatelyliable, it is understandable that IOTC would want to bepresent at any meeting where severance pay obligationswere being discussed.In these circumstances, I conclude that IOTC orGrand Bassa did not exercise such substantial control, ifany at all, over the labor relations of IOMC or the li-censed deck and engineer officers so as to render it anemployer of the licensed deck and engineer officers. Hy-droscience, Inc., 227 NLRB 1002 (1977). Grand Bassa orIOTC had the same relationship with IOMC as theowner of an office building has to a service maintenancecontractor with which it has an agreement to maintain itsoffice buildings.The situation in the instant case is much like that inConnell Construction Co., Inc. v. Plumbers & SteamfittersLocal Union No. 100, United Association of Journeymen &Apprentices of the Plumbing & Pipefitting Industry of theUnited States and Canada, AFL-CIO, 421 U.S. 616(1975). In Connell, Local 100 represented certain me-chanical trades workers in the Dallas area. It enteredinto an agreement with Connell, a general contractorwith which it did not have a collective-bargaining agree-ment, and which did not employ members of, or employ-ees represented by, Local 100. Thus, Grand Bassa, likeConnell, was a "stranger contractor" in that it had nocollective-bargaining agreement with Respondent, nordid it employ employees represented by Respondent.The agreement in Connell provided, as in the instantcase, that Connell would subcontract mechanical work"only to firms that are parties to an executed, currectcollective bargaining agreement with Local Union 100."The Supreme Court in Connell concluded that suchagreement violated Section 8(e). In so concluding, theSupreme Court held that subcontracting agreementslawful within Section 8(e) extend "only to agreements inthe context of the collective-bargaining relationships."Therefore, agreements executed with "stranger contrac-tors" limiting those persons to whom such contractorscan subcontract are unlawful.'4' Connell involved an action brought by Connell alleging the agree-ment violated Federal antitrust laws. The Supreme Court, reversing theU.S. district court and the circuit court of appeals (5th Cir.), concludedthe agreement was not exempt from Federal antitrust laws.350 DISTRICT 2, MARINE ENGINEERSSimilarly, in Colorado Building & Construction TradesCouncil (Utilities Services Engineering, Inc.), 239 NLRB253 (1978), a general contractor who did not have a col-lective-bargaining agreement with the union, and whodid not employ employees represented by the union, wasthreatened which picketing by the union unless it agreedto execute an agreement which provided in substancethat the general contractor would not subcontract outcertain electrical work to any subcontractor which failedto pay its employees the prevailing industry wages.5 TheBoard, in holding that the union violated Section8(bX4XA) by threatening to picket to obtain such agree-ment, concluded that since there was no collective-bar-gaining agreement between the union and the generalcontractor, nor did the general contractor employ em-ployees represented by the union, the disputed agreementhad an unlawful secondary object of aiding and assistingunion members generally, and such agreement was there-fore proscribed by Section 8(e).6Thus, it would appear that any agreement within themeaning of Section 8(e) between the union and a"stranger contractor" would be unlawful and proscribedby Section 8(e).The same concept was recognized in National Wood-work, supra at 644-645, where the Supreme Court de-fined the parameters for a valid work-preservationclause. The test enunciated by the Supreme Court for avalid work-preservation clause is set forth again as:... whether, under all the surrounding circum-stances, the Union's objective was preservation ofwork for [bargaining unit] employees, or whetherthe [agreement] was tactically calculated to satisfyunion objectives elsewhere.... The touchstone iswhether the agreement or its maintenance is ad-dressed to the labor relations of the contracting em-ployer vis-a-vis his own employees.Accordingly, I conclude that the agreement executedbetween Respondent and Grand Bassa is a "stranger con-tract" and is unlawful and is proscribed by Section 8(e).Respondent contends that Grand Bassa's arrangementswith operators to operate its flagship vessels does notconstitute "doing business" within the meaning of theAct since Grand Bassa's replacement of IOMC withTrinidad Corporation was the first and only time in morethan 4 years that Grand Bassa had employed a differentoperator. I find no merit to this contention.The Board has distinguished between a sale and a leaseagreement and has held that a sale or transfer of an en-terprise is generally not viewed as a business transactionwithin the scope of Section 8(e) since a permanent trans-fer takes place. However, a lease arrangement is notI Such agreements are commonly referred to as "union standardsclauses."' The Board has held that "union standards clauses" executed betweena union and an employer which has a collective-bargaining relationshipwith the union are aimed at work preservation and are not proscribed bySec. 8(e). Heavy Highway. Building and Construction Teamsters Committeefor Northern California. etc.: et al (California Dump Truck Owners Associ-ation), supra, Highway Truck Drivers and Helpers, Local 107. InternationalBrotherhood of Teamsters, Chauffeurs Warehousemen and Helpers of Amer-ic' et al (S & E McCormick. Inc.), 159 NLRB 84 (1966).comparable to a sale in that no permanent transfer takesplace and thus a lease does constitute "doing business"within the meaning of the Act. Angelus Auto Parts, Inc,supra, and the cases cited therein at 1207. I conclude thatthe subcontracting arrangement in the instant case is sim-ilar to a lease arrangement. The contractor, Grand Bassa,as does the lessor, retained ownership in its vessels. Whattranspired was a change as to which operator would op-erate its vessels. I further conclude that the frequencywhereby Grand Bassa might replace operators is of nosignificance.Accordingly, I conclude that the subcontract byGrand Bassa to Trinidad Corporation to operate GrandBassa's vessels constitutes "doing business" within themeaning of Section 8(e) of the Act.Respondent further contends that the complaint allega-tions alleging a violation of Section 8(e) should be dis-missed as falling outside the applicable 10(b) period. 7There is no dispute that the agreement alleged as vio-lative of Section 8(e) in the complaint was executed onJanuary 5, 1979, and was readopted on January 23, 1979.The charge in this case was filed on August 12, 1980,more than 6 months from the last date of the executionof the agreement herein.General Counsel contends that the telex communica-tion to Gillespie of Grand Bassa on August 11, and to itsattorneys on August 13, advising Grand Bassa of Re-spondent's intention to commence legal action in connec-tion with the alleged breach of the January 5 agreement,and the institution of subsequent legal proceedings in theU.S. district court seeking specific performance of thisagreement constitute a reaffirmance of the agreementwithin the 10(b) period.I find merit to General Counsel's contention. TheBoard has held that the threat to enforce and the institu-tion of legal proceedings in furtherance of an agreementwithin the meaning of Section 8(e) constitutes "enteringinto" within the meaning of Section 8(e) of the Act. Chi-cago Dining Room Employees, supra; Angelus Auto Parts,Inc., supra.Accordingly, I conclude that Respondent by its telexeson August 11 and 13, and by the institution of its legalproceedings in the U.S. district court to compel specificperformance, "entered into" an agreement within themeaning of Section 8(e).CONCLUSIONS OF LAW1. Grand Bassa/IOTC is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.7 Sec. 10(b) of the Act provides, inter alia:·.That no complaint shall issue based upon any unfair labor prac-tice occurring more than six months prior to the filing of the chargewith the Board and the service of a copy thereof upon the personagainst whom such charge is made, unless the person aggrievedthereby was prevented from filing such charge by reason of servicein the armed forces, in which event the six-month period shall becomputed from the day of his discharge.351 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. By entering into, enforcing, and giving effect to theagreement executed on January 5 and June 13, 1979, be-tween Grand Bassa and Respondent described herein,Respondent has entered into an agreement in violation ofSection 8(e) of the Act.4. The aforesaid unfair labor practice has a close, inti-mate, and substantial effect on the free flow of com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in a viola-tion of Section 8(e) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings of fact, analysis, and con-clusions of law, upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER8The Respondent, District 2, Marine Engineers Benefi-cial Association-Associated Maritime Officers, AFL-' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.CIO, Brooklyn, New York, its officers, agents, and rep-resentatives, shall:1. Cease and desist from entering into, enforcing, orgiving effect to the agreement executed on January 5,and on June 13, 1979, which provides inter alia that: In-ternational Ocean Transport Corporation agrees with theDistrict 2, MEBA-AMO, that any operator employed byit to operate its U.S. flagships shall have a labor agree-ment with District 2, MEBA-AMO, until June 15, 1981.2. Take the following affirmative action:(a) Post at its business offices and meetings hall copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'srepresentatives, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish the Regional Director for Region 29 withsigned copies of the aforesaid notice for posting at GrandBassa, should it be willing, at all places where notices toits employees are customarily posted. Notify the Region-al Director for Region 29, in writing, within 20 daysfrom the date of this Order, what steps Respondent hastaken to comply herewith.9 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."352